DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  The reference to Fig. 9B in paragraph 0028 appears incorrect as Fig. 9b is a plating layer and the paragraph the hardness after barrel treatment.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  Both half-value width are referred to as W2 while a W1 is present in the expression. Based on the Instant Spec., the half-value width of the peak at 38⁰ should be W1.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,  and 4-5 of U.S. Patent No. 11470928 B2, herein ‘928. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe substantially similar silver articles.
The limitations of Instant claim 1 regarding the purity, hardness and h2/h1 of the article are met by claim 1 of ‘928 with overlapping ranges.    The limitations of Instant claim 2 regarding the hardness and h2/h1 are met by claim 2 of ‘928 with overlapping ranges.   The limitations of Instant claim 3 regarding the hardness is met by claim 2 of ‘928.   The limitations of Instant claim 4 regarding h2/h1 is met by claim 2 of ‘928 with an overlapping range.   The limitations of Instant claim 5 regarding HV X W2 is met by claim 1 of ‘928 with an overlapping range.   The limitations of Instant claim 6 regarding HV X (W1/W2) is met by claim 4 of ‘928.   The limitations of Instant claim 7 is met by claim 5 of ‘928.   The limitations of Instant claim 8 is met by claim 1 of ‘928 as jewelry is considered an accessory or a decoration.   
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11220726 B2, herein ‘726. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe substantially similar silver articles.
The limitations of Instant claim 1 regarding the purity, hardness and h2/h1 of the article are met by claim 1 of ‘726.    The limitations of Instant claim 2 regarding the hardness and h2/h1 are met by claim 2 of ‘726.   The limitations of Instant claim 3 regarding the hardness is met by claim 2 of ‘726.   The limitations of Instant claim 4 regarding h2/h1 is met by claim 2 of ‘726 with an overlapping range.   The limitations of Instant claim 5 regarding HV X W2 is met by claim 3 of ‘726.   The limitations of Instant claim 6 regarding HV X (W1/W2) is met by claim 4 of ‘726.   The limitations of Instant claim 7 is met by claim 5 of ‘726.   The limitations of Instant claim 8 is met by claim 6 of ‘726.   
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrano et al. (US 613965 A) [IDS dated 12/29/2021], herein Carrano, as evidenced by periodictable.com.

	In regards to claims 1-4, Carrano teaches an article, such as jewelry or tableware or accessories of a fine silver alloy comprising 99.993% Ag and 0.007% Li [Abstract, Col 1 lines 15-18, 34-36, Table 1 example 14].  The article has an adjusted rolled Vickers hardness of 107 HV [Table 1 example 14].  Carrano does not teach the X-ray diffraction, XRD analysis, of the article.  However, as the article has a substantially similar composition to the claimed article as well as having a hardness within the claimed range it is expected to meet the h2/h1 range as claimed as the structure should be substantially the same to that of the claimed article.  See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art. See MPEP 2112.

In regards to claim 5, Carrano does not teach the X-ray diffraction, XRD analysis, of the article.  However, as the article has a substantially similar composition to the claimed article as well as having a hardness within the claimed range it is expected to meet the HV X W2 range as claimed as the structure should be substantially the same to that of the claimed article.  See In re Best.

In regards to claim 6, Carrano does not teach the X-ray diffraction, XRD analysis, of the article.  However, as the article has a substantially similar composition to the claimed article as well as having a hardness within the claimed range it is expected to meet the HV X (W1/W2) range as claimed as the structure should be substantially the same to that of the claimed article.  See In re Best.

In regards to claim 7, Carrano does not teach the volume resistivity  of the article.  However, as the article has a substantially similar composition to the claimed article as well as having a hardness within the claimed range it is expected to meet the volume resistivity range as claimed as the structure should be substantially the same to that of the claimed article.  See In re Best. Additionally, the resistivity of Ag is 1.6x10-8 Ω m and Li is 9.4x10-8 Ω m.  Thus the 0.007% Li is expected to raise the resistivity above that of pure silver but it is still expected within the claimed range.

In regards to claim 8, Carrano teaches an article is jewelry or tableware or accessories [Col 1 lines 15-18, 34-36 ].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784